Citation Nr: 1746429	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  He died in July 1999.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

The Board notes that in June 2017, the appellant filed a VA Form 9 (Appeal to the Board of Veteran's Appeals) in response to a May 2017 statement of the case (SOC) that denied entitlement to accrued benefits and to helpless child benefits on the basis of permanent incapacity for self-support.  In September 2017, the Veteran was afforded an RO hearing, at which hearing he submitted additional evidence in support of the claims addressed in the May 2017 SOC.  A supplemental SOC (SSOC) was then issued on September 25, 2017.  The Veteran was informed that he had 30 days within which to file a response, should he so choose.  See 38 C.F.R. § 20.302 (c) (2016) (noting that where an SSOC is furnished, a period of 30 days from the date of mailing of the SSOC will be allowed for response).  He was also given the option to waive the 30-day response period.  To date, the Veteran has not responded to the SSOC issued on September 25, 2017.  However, as the Veteran did not waive the 30-day response period and because that 30 day period has not yet expired, the Board finds that the issues addressed by the agency of original jurisdiction (AOJ) in the May 2017 SOC, to which the Veteran timely filed a VA Form 9, are not yet properly before the Board and will be subject to a separate decision once those issues are certified for appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died and was buried in July 1999 at a national cemetery.

2.  The appellant's application for burial benefits was received in August 2015, more than two years after the Veteran's death. 


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  However, under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  This is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that the appellant did not timely file his application for the benefits sought.  

II.  Analysis

The appellant is seeking entitlement to burial benefits, a claim for which was filed in August 2015.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of a deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1700.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1700 (a)(1) and 3.1704.  Here, there is no indication that the Veteran's death was related to service.  Indeed, at the time of his death, the Veteran had no service-connected disabilities and service connection for the cause of the Veteran's death was denied in a December 2016 rating decision.

If a veteran's death is not service-connected, a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705 (2016).  A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2016).

An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  This two-year time limit does not apply to claims for burial allowance based on service-connected death; for burial allowance for a veteran who died while hospitalized by VA; or for burial plot or interment allowance.  See 38 U.S.C.A. § 2304 (providing that the two-year time limit applies to applications for payments under 38 U.S.C.A. § 2302); 38 C.F.R. § 3.1703(a) (providing that claims for non-service connected burial allowance must be received within 2 years of the veteran's burial and that there are "no other time limitations to file claims for burial benefits under subpart B of this part").  

In the instant case, the Veteran died and was buried in July 1999.  The appellant's application for burial benefits was not received until August 2015, well over two years after the Veteran's burial.  As such, it was not timely filed in so far as the claim for non-service connected burial allowance in concerned.  

The Board also points out that the appellant's claim is not one for service-connected burial allowance, nor is there any suggestion that the Veteran died while hospitalized by VA.  Indeed, the Veteran's certificate of death reveals that he died at his residence.  Further, to the extent that entitlement to a burial plot or interment allowance is part of the appeal currently before the Board, the Board notes that the Veteran's certificate of death reveals that he is buried at Riverside National Cemetery in Riverside, California.  The Board points out the federal government bears the cost of plot or interment expenses for those interred at national cemeteries.  Indeed, a plot or interment allowance is paid only for veterans who are eligible for burial in a national cometary and who are "not buried in a national cemetery or other cemetery under the jurisdiction of the U.S."  38 C.F.R. § 3.1707(a).  Accordingly, because the Veteran is buried in a national cemetery, the criteria for a plot or interment allowance have not been met.

In finding that the appellant's claim for non-service connected burial allowance was not timely filed, the Board again notes that the Veteran in this case is buried in a national cemetery.  Although 38 C.F.R. § 3.1700(c)(2) provides that "[t]he provisions of [38 C.F.R.] §§ 3.1702 through 3.1711 do not apply to any of the programs listed in paragraph (c)(1) of this section," which includes burial in national cemetery, see 38 C.F.R. § 3.1700(c)(1)(i), the Board does not read that provision as creating an exemption to the statutory two-year filing period for burial allowance based on non-service connected death in cases where a veteran is buried in a national cemetery.  This is so because 38 C.F.R. § 3.1700(c)(1) pertains to "[o]ther benefits" and references 38 C.F.R. § 3.1700(c)(1)(i) references 38 C.F.R. §§ 38.600 and 38.617 through 38.629, which regulations govern benefits for memorialization or interment of deceased veterans and certain survivors.  Thus, the Board does not find that inclusion of this cross reference in 38 C.F.R. § 3.1700(c) carves out a filing deadline exemption for non-service connected burial allowance claims solely because a veteran is buried in a national cemetery.

The Board also acknowledges the appellant's argument that he was unable to timely file an application for burial benefits due to incapacitation following a stroke in 1998.  The Board sympathizes with the appellant's position.  However, even if the appellant's stroke did prevent him from timely filing an application for burial benefits, the applicable statutory and regulatory provisions do not carve out a good cause exception for the timely filing of a claim for burial benefits.  While certain VA regulations allow for the request of an extension of the time limit for challenging an adverse VA decision or for perfecting an appeal (i.e., the filing of a notice of disagreement or substantive appeal), no such exception is described for the filing of an initial claim for benefits.  See 38 C.F.R. § 3.109(b) (2016). 
Accordingly, the Board finds that because the appellant's application for non-service connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.


ORDER

Entitlement to non-service connected burial benefits, to include plot or interment allowance, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


